internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br 1-plr-119266-98 date date legend taxpayer x year year year year dear this is in response to your letter dated date requesting a ruling on behalf of taxpayer regarding whether income derived from his rendering of personal services as an employee of x corporation on johnston island during year may be excluded from his gross_income under sec_931 of the internal_revenue_code_of_1986 i r c the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayer is an individual u s citizen who was employed during year by x corporation a civilian contractor performing u s government contracts on johnston island taxpayer states that he filed his income_tax return form_1040 with the internal_revenue_service for year without claiming the sec_931 exclusion and including in his gross_income all wages he earned while working for corporation x on johnston plr-119266-98 island he states that he has applied for this ruling to determine if he is entitled to the benefits of the sec_931 exclusion with the possibility of making a claim_for_refund of federal income taxes he paid for year taxpayer states that the gross wages he earned while working on johnston island during year is more than of his total gross_income from all sources for that year he has not provided information regarding the location of his employment or the amount of income he earned during year sec_1 through johnston island is a acre island and it is the largest of several islands constituting the island group known as the johnston atoll located approximately nautical miles southwest of hawaii johnston island is an unincorporated territory of the united_states it was designated as a naval defensive sea area and airspace reservation on date by executive_order it is currently operated and maintained by field command defense special weapons agency dawa kirkland air force base new mexico in the early 1970s the military began moving chemical weapons from okinawa to johnston island and the island became a major storage_facility for u s chemical weapons in the late 1980s the u s defense department began construction of an incinerator facility to destroy the chemical weapons on the island testing of the facility began in with full-scale operations beginning in taxpayer was employed by corporation x in conjunction with the operation of the facility during year year sec_1 through are all calendar years subsequent to law and analysis sec_931 provides in pertinent part as follows a general_rule -in the case of an individual who is a bona_fide_resident of a specified_possession during the entire taxable_year gross_income shall not include - income derived from sources within any specified_possession and income effectively connected with the conduct_of_a_trade_or_business by such individual within any specified_possession c specified_possession -for purposes of this section the term specified_possession means guam american samoa and the northern mariana islands sec_931 states that the exclusion under that subsection is available only to an individual who is a bona_fide_resident of a specified_possession emphasis added a specified_possession is defined by sec_931 as guam american samoa and plr-119266-98 the northern mariana islands thus the sec_931 exclusion may not be claimed by taxpayer because johnston island is not a specified_possession within the meaning of the statute prior to the tax_reform_act_of_1986 pub l which enacted the internal_revenue_code_of_1986 hereinafter 1986_code sec_931 of the internal_revenue_code of hereinafter code provided an exclusion from u s gross_income for certain income of u s citizens engaged in a trade_or_business in a u s possession if such income was derived from sources within a possession_of_the_united_states the exclusion for possession source income that was available under sec_931 of the code was limited to individuals who could show that percent or more of their gross_income was derived from a u s possession for the three-year period immediately preceding the taxable_year and that percent or more of their gross_income was derived from a trade_or_business in such u s possession taxpayer has not provided information regarding year sec_1 through concerning the amount of income he earned or the location of his employment this omission is somewhat academic because it is clear that the1954 code provisions do not apply to years sec_931 of the code did not define the term u s possession sec_1_931-1 enacted under the code lists various possessions of the united_states including johnston island that were considered to be possessions of the united_states for purposes of sec_931 of the code the tax_reform_act_of_1986 generally amended the provisions of prior sec_931 including the addition of a definition of the term specified_possession in subsection c since it is not included in this definition of specified_possession johnston island is no longer a possession for purposes of sec_931 regardless of the regulation issued under the code thus neither the regulation nor the prior code section is applicable to the time period when taxpayer worked for x corporation on johnston island the effective date provisions of the tax_reform_act_of_1986 sec_1277 of publaw_99_514 indicate that the amended sec_931 under the 1986_code is to apply to taxable years beginning after date thus we conclude that taxpayer is not entitled to claim the sec_931 exclusion for year because johnston island is not a specified_possession as defined in sec_931 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-119266-98 a copy of this letter must be attached to any income_tax return to which it is relevant sincerely w edward williams senior technical reviewer branch office of associate chief_counsel international
